Exhibit THE BLACK & DECKER EXECUTIVE SALARY CONTINUANCE PLAN The purpose of The Black & Decker Executive Salary Continuance Plan is to provide the continuation of salary and certain employee benefits for covered executives during a transition period following separation of the executive’s service with the Black & Decker Companies. SECTION I. DEFINITIONS. The following terms shall have the meanings set forth below: 1.1.“Black & Decker” means The Black & Decker Corporation, a Maryland corporation, and its successors. “Black & Decker Companies” means Black & Decker and all of its subsidiaries and affiliates. “Black & Decker Company” means Black & Decker or any of its subsidiaries and affiliates. 1.2.“Cause” means: (a) an Employee’s willful and continued failure to substantially perform his duties after written notice to the Employee specifying such failure, or (b) fraud, misappropriation or willfully engaging in conduct that is demonstrably and materially injurious to the property or business of a Black & Decker Company, monetarily or otherwise, or (c) the commission of a felony. 1.3.“Code” means the
